Per Curiam.

The. application, in this case,' is for a writ directed to the judges of the court of common pleas of Madison county, requiring them to come into this court to confess or deny their seals to a bill of exceptions. Upon examining the bill of exceptions, it purports to have been sealed by only two judges. This we think is not sufficient. Not less than three judges can form a court of common pleas. And as the bill of exceptions is not a part of the record, the decision complained of should at least appear to be made by a number which we can judicially notice as constituting a court. To permit a bill of exceptions to be sealed by one judge only, would be liable to great abuse; for although, regularly, a bill of exceptions must be tendered at the trial, yet it is, in practice, usually reduced to form, and sealed after-wards, and often in vacation. We think, therefore, that this is not such a bill of exceptions as we can notice, so as to justify the granting of the motion..
Motion denied.